
	
		III
		109th CONGRESS
		2d Session
		S. RES. 477
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2006
			Mr. Lott submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 30th anniversary of the
		  date that Rick Monday heroically rescued the American Flag from being
		  desecrated and recognizing Rick Monday for his courage and patriotism.
		  
	
	
		Whereas, on April 25, 1976, Rick Monday played centerfield
			 for the Chicago Cubs in a game against the Los Angeles Dodgers at Dodger
			 Stadium;
		Whereas, during the 4th inning of that game, 2 individuals
			 ran onto the outfield of Dodger Stadium, doused an American Flag with lighter
			 fluid, and attempted to set the Flag on fire;
		Whereas, once Rick Monday recognized that those
			 individuals were about to publicly desecrate the American Flag, he quickly ran
			 towards those individuals and grabbed the American Flag from them just as they
			 were attempting to place a lit match on to the Flag;
		Whereas the patriotic act of Rick Monday to rescue the
			 American Flag inspired—
			(1)the crowd at
			 Dodger Stadium to stand in ovation and spontaneously begin singing God
			 Bless America;
			(2)millions of
			 citizens throughout the United States, especially those citizens who were
			 serving or had served in the Armed Forces; and
			(3)citizens of the
			 United States who today continue look to the Flag as a symbol of liberty and
			 justice;
			Whereas Rick Monday, after reflecting on his act of
			 rescuing the American Flag, said: That flag represents all the rights
			 and freedoms that we have in this country. If you desecrate the flag, you
			 desecrate the efforts of all the people who fought and died to protect those
			 rights and freedoms.;
		Whereas the Major League Baseball Hall of Fame recognizes
			 the actions taken by Rick Monday when he saved the American Flag as 1 of the
			 100 Classic Moments in the history of baseball;
		Whereas Rick Monday served the United States honorably and
			 courageously in the Marine Corps Reserve for over 6 years;
		Whereas Rick Monday was a 2-time Major League Baseball
			 All-Star during his distinguished, 19-year career; and
		Whereas April 25, 2006, marked the 30th anniversary of the
			 date that Rick Monday saved the American Flag from being desecrated: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 30th anniversary of the date that Rick Monday heroically rescued the American
			 Flag from being desecrated;
			(2)recognizes Rick
			 Monday for—
				(A)his courage and
			 patriotism;
				(B)upholding the
			 noble ideals and freedoms represented by the American Flag; and
				(C)honoring the men
			 and women whose sacrifices have protected those ideals and freedoms;
				(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)Rick
			 Monday;
				(B)the National
			 Baseball Hall of Fame and Museum in Cooperstown, New York;
				(C)the Commissioner
			 of Major League Baseball, Bud Selig;
				(D)the owner of the
			 Los Angeles Dodgers owner, Frank McCourt; and
				(E)the owner of the
			 Chicago Cubs, the Tribune Company.
				
